i          i       i                                                                      i      i       i




                                 MEMORANDUM OPINION

                                          No. 04-08-00697-CV

                                       IN RE Roberto GARCIA

                                   Original Mandamus Proceeding1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: October 22, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On September 16, 2008, relator Roberto Garcia filed a petition for writ of mandamus

seeking to compel Elizabeth Lipsey, executrix of the estates of Jose Garcia and Hortencia Garcia,

and Demetrio Duarte, attorney for executrix, to provide “disclosure and inspection of his

inheritance.” This court’s mandamus authority is quite limited. In re Coronado, 980 S.W.2d 691,

692 (Tex. App.—San Antonio 1998, orig. proceeding); see also TEX . GOV ’T CODE ANN . § 22.221(a),

(b) (Vernon 2004). In order for the executrix or the executrix’s attorney to fall under our mandamus

authority, relator must demonstrate that the issuance of the writ is necessary to enforce our

jurisdiction. See Coronado, 980 S.W.2d at 692. Relator has failed to establish the writ he is

requesting is necessary to enforce our jurisdiction. Accordingly, the petition for writ of mandamus

is dismissed for lack of jurisdiction.

                                                 PER CURIAM


           1
         … This proceeding arises out of Cause Nos. 2006–PC-1930 and 2006-PC-3179, in Probate Court 2, Bexar
County, Texas, the Honorable Tom Rickhoff presiding.